       Case 2:21-mj-00023-CKD Document 3 Filed 02/03/21 Page 1 of 2

                                                                           FILED
                        UNITED STATES DISTRICT COURT                February 03, 2021
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:21-mj-0023-CKD

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
JASMINE DUARTE,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release JASMINE DUARTE ,

Case No. 2:21-mj-0023-CKD Charge 18 USC § 1956(h), 1956(a)(1)(A)(i),

1956(a)(1)(B)(i) , from custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): Under PTS supervision and must appear

                          X   before this Court, via Zoom, on 2/5/21 @ 2 PM for a

                              Detention Hearing.

       Issued at Sacramento, California on February 03, 2021 at _3:16 pm______.

                                    By:    /s/ Carolyn K. Delaney

                                          Magistrate Judge Carolyn K. Delaney
Case 2:21-mj-00023-CKD Document 3 Filed 02/03/21 Page 2 of 2




                           2
